JUDGE DuRELLE
delivered the eollowing dissenting- oeenion:
My objection to the opinion in-this case is, that it nullifies the provision of section- 51 of the Constitution, providing that “no law enacted by the G-eneral Assembly shall relate to more than one subject, and that shall be expressed in the title. . . .” This section should not, in my judgment, receive a strict construction, and assuredly has not done so at the hands of this court. The title of an act of the Legislature, expressed in general terms, should be *267construed to authorize the insertion in the act of any provision conducing to effect the general purpose of the act thus indicated, or which by fair and liberal construction may be considered germane to the subject so expressed. Beyond this, liberality of construction should not go. The decision in this case goes far beyond this boundary. The act (being chapter 103 of the Acts of 1891-93) is entitled, “An Act Relating to Revenue and Taxation,” adopted November 11, 1892. It contains, as might be expected from the title, a great many provisions in regard to a great many different things. All of these provisions, however, should, and most of them do, relate more or less nearly to the imposition of taxation upon various classes of property, and the collection of the revenue arising-therefrom. In so far as they do thus relate, they should be held constitutional, under the section quoted; and this court should not inquire too narrowly into the closeness of the relation between the subject of the act as expressed in its title, and the provisions embraced thereunder. Nor has this court done so.
The section under consideration is printed as section 4223 of the Kentucky Statutes, an'd provides:
“All notes given for articles or rights sold by a peddler shall have written or printed across the face the words 'Peddler’s Note.’ To such notes all defenses may be made as against the original holder, whether the same be placed upon the footing of a bill of exchange or not; and all contracts for articles or rights sold by a peddler without license, and all notes given for such articles or rights not having the endorsement across the face, as hereinbefore provided, shall be null and vojd.”
It requires imagination to perceive the connection be*268tween this section and the title, “Revenue and Taxation.” It bears no relation to, .and sheds no light upon, the amount of taxation by way of license imposed upon peddlers, nor is it germane in any way to that subject. Nor does it in any way aid in the collection of any taxation or revenue, by license or otherwise, from any person or class of persons.
The suggestion has been made that if the words “Peddler’s Note” were written across the face of a note, and the note should be discounted in bank, the revenue officers might accidentally learn thereby that the payee was carrying on the business of peddling, and, if they did so accidentally learn that fact, might be thereby enabled to collect the license .required by law. This suggestion does not rise to the dignity of a quibble. No one would dream Of. finding s-uch. a provision affecting an alteration in the law merchant, under the title below which it is placed. It might just as well be expected to find under this title a section providing that all notes which did not state the consideration, for which they were executed should be void. It is hardly possible to imagine any possible provision of law which is not as germane to any title as this provision is to the subject expressed by the title under which it is placed. Nor can the heading “Peddlers,” of the subdivision in which the section occurs, in any way aid the defective title, for the requirement is that the subject be expressed in the title.. Nothing in the body of the act can be construed to be a part of the title.
If the decision in this case is to be followed, section 51 is an absolute nullity. The constitutional provision was adopted, after careful consideration, as a remedy for a well-recognized evil; and, while it should not receive an illiberal construction, such as would duly hamper beneficial legislation, it must be *269supposed, to have some meaning. In tbe case of Bohon v. Brown tbis question was not suggested.
For these reasons I dissent from the opinion.
CHIEF JUSTICE HAZELRIGG concurs in this dissent.